DISSENTING OPINION
Olivee, Presiding Judge:
I regretfully dissent from the conclusion reached by my associates. I am of opinion that the protest herein should be sustained. The master rule of construction is to ascertain the intent of Congress. That intent on the present record indicates that western white spruce lumber produced in the Provinces of Manitoba, Saskatchewan, and Alberta is to be admitted free of duty and similar white spruce lumber whether or not grown in those provinces is also entitled to the benefit of this provision (sec. 3424 (a), Internal Revenue Code).
I am further of opinion that plaintiff has established by a fair preponderance of the evidence that white spruce grown in the above-named provinces is western white spruce and thab the imported merchandise from Ontario is identical with and cannot be distinguished from the product grown in the adjoining Province of Manitoba. I find nothing in the record to support the contention that there is a tree known as western white spruce. There is ho botanical distinction between white spruce and the so-called western white spruce. The legislative history establishes that the Congress originally sought to limit the provision for western white spruce to such lumber emanating from the named provinces. By striking from the final bill the limitation on western white spruce from Manitoba, Saskatchewan, and Alberta, Congress made it clear that western white spruce should be free of duty wherever found. As Congressman Vinson said as quoted in the majority opinion, “It is the thought of the committee *176there should be no limitation as to the places where white spruce is grown.” [Italics supplied.] Further, Congressman Vinson stated, as quoted in part in the majority opinion:
We had before us evidence that western white spruce was a particular kind. I may say the information the committee had was that western white spruce was grown only in Manitoba, Saskatchewan, or Alberta. Of course, this information came to us from gentlemen on the other side of the aisle, and it may be we should have scrutinized it more closely. However, we took it at 100 percent value. Then we found out that western white spruce is grown in other places, so we are trying to make this provision general in application.
I am further of opinion that plaintiff’s samples, referred to in exhibit 9, invoiced as “Manitoba spruce (Western white spruce),” exported from Manitoba, have been satisfactorily identified as western white spruce. It further appears from the record that these samples are in all material respects identical with, and indistinguishable from, the imported merchandise. It seems clear from this record that an expert cannot distinguish between a piece of white spruce from Ontario and a sample of so-called western white spruce from Manitoba, or, to quote from the prevailing opinion herein:
* * * Hence it may be said to be logical, and, indeed, there is evidence in the record before us that it is a fact, that the picea glauca grown in the western part of Ontario (the locality in which the lumber at bar originated) and that grown in the eastern part of Manitoba are identical in all respects, physically, structurally, and in use. [Italics partially supplied.]
The plaintiff’s witnesses testified that the imported lumber is western white spruce and it was so invoiced.
I am satisfied from this record and the legislative history that Congress intended to exempt from this duty all Canadian western white spruce of the same character as that originating in the three-named provinces; that the lumber in question is of such character, and that the protest should be sustained.